Name: Commission Regulation (EC) NoÃ 1564/2007 of 21 December 2007 amending Regulation (EC) NoÃ 979/2007 opening and providing for the administration of an import tariff quota for pigmeat originating in Canada
 Type: Regulation
 Subject Matter: animal product;  international trade;  trade;  tariff policy;  America
 Date Published: nan

 22.12.2007 EN Official Journal of the European Union L 340/36 COMMISSION REGULATION (EC) No 1564/2007 of 21 December 2007 amending Regulation (EC) No 979/2007 opening and providing for the administration of an import tariff quota for pigmeat originating in Canada THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 11(1) thereof, Whereas: (1) Article 4(1) of Commission Regulation (EC) No 979/2007 (2) provides that when submitting the first application for a given tariff quota sub-period, applicants have to demonstrate that during each of the periods referred to in that Article they have imported or exported at least 50 tonnes of products listed in Article 1 of Regulation (EEC) No 2759/75. (2) It appears necessary to clarify that the proof on the operators previous experience should be presented together with the first application for the annual quota period. The first application may be presented for any of the four sub-periods of the quota year and if the operator applies for several sub-periods, the proof should be provided only once. (3) Regulation (EC) No 979/2007 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 In Article 4 of Regulation (EC) No 979/2007, paragraph 1 is replaced by the following: 1. For the purposes of applying Article 5 of Regulation (EC) No 1301/2006, import licence applicants shall, when submitting their first application for a given annual quota period, furnish proof that they imported or exported, during each of the two periods referred to in that Article, at least 50 tonnes of products covered by Article 1 of Regulation (EEC) No 2759/75. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 217, 22.8.2007, p. 12.